Citation Nr: 1815158	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee (formerly left knee chondromalacia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Since then, jurisdiction has been transferred to the RO in St. Petersburg, Florida.  In its decision, the RO denied requests for increased disability ratings for service-connected degenerative joint disease of the left knee and bilateral hearing loss.  The RO also denied a request to reopen a previously denied claim for service connection for hemorrhoids.  The Veteran timely appealed the denial of both of the increased rating claims.  In his notice of disagreement, he also indicated his service-connected disabilities prevented him from working.  The RO concluded that this statement raised the issue of entitlement to a total disability rating for individual unemployability due to service-connected disorders (TDIU).  

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this appeal for further development in May 2015.  During his subsequent hearing testimony, the Veteran expressed his desire to withdraw his appeal of the TDIU and hearing loss issues.  In April 2016, the Board issued a decision and remand, which dismissed the TDIU and hearing loss claims.  The Board remanded the left knee issue with instructions to obtain records from the Social Security Administration (SSA) and to arrange a new VA examination.

The Board remanded this case again in June 2017 on the grounds that a VA examination report, dated September 2016, was inadequate in light of the Court's decisions in Correia v. McDonald, 28 Vet. App. 158 (2016) and Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  

Although the Board regrets the need for further delay, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the reasons below.  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the Board explained in its most recent remand, a VA knee conditions examination report, dated September 2016, was inadequate to decide the claim because the range of motion test results provided by the examiner failed to comply with 38 C.F.R. § 4.59 and Correia.  The Board remanded the left knee increased rating claim with instructions to schedule a new VA knee examination.  

Pursuant to the Board's instructions, the AOJ arranged for another knee conditions examination in September 2017.  Unfortunately, the most recent examiner's report is also inadequate to decide the claim.

Part of the reason for the inadequacy of the latest report concerns the steady progression of new decisions from the Court further clarifying the responsibilities of VA examiners.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that, if an examination is not conducted during a flare-up of a musculoskeletal disability, VA examiners have the obligation to elicit information from the claimant about the condition of the relevant joint during flare-ups.  Id. at 34.  The Court further held that the relevant examiner provided an inadequate explanation for failing to assess the extent of functional impairment during flare-ups in terms of degrees of additional range of motion loss.  The examiner gave the following statement explaining why she was unable to provide the requested opinion: "It is not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there is no conceptual or empirical basis for making such a determination without directly observing function under these circumstances." Id. at 35.

To comply with 38 C.F.R. § 3.40 (2017) , a VA examiner must express an opinion on whether pain could significantly limit functional ability and the examiner should, if possible, provide that opinion in the form of an estimate "of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In this case, the post-remand examiner, in her September 2017 report, wrote that she could not provide the opinion required by DeLuca without speculating.  To explain that conclusion, she offered a rationale which is essentially identical to the language the Court held was inadequate in Sharp: "It is not possible to determine without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  There is no indication that the examiner elicited information from the Veteran about the frequency, duration or severity of his flare-ups.  Nor is it clear whether the examiner asked the Veteran to provide his estimate of range of motion during flare-ups.

The Board must remand this case, so that the AOJ can obtain an examination report which complies with Sharp.  

A second problem with the September 2017 VA examination report concerns its efforts to comply with 38 C.F.R. § 4.59 and Correia.  Part 15 of the report consists of three "Correia questions" and the examiner's responses.  The answer to question 2 indicates that the examiner did in fact perform range of motion testing of the knees during non-weight bearing.  But the examiner's response did not actually provide the range of motion test results for non-weight bearing.  

One potential interpretation of the final sentence of 38 C.F.R. § 4.59 - "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . ." - is that the information provided by the examiner is sufficient.  This is true, the argument continues, because the text of the regulation requires only that the examiner test "for pain" and the examiner in this case has done that by indicating whether or not the Veteran experienced pain during range of motion testing in non-weight bearing.

But there are several parts of the Court's opinion in Correia which suggest that it is not enough merely to indicate whether or not pain was present during a test.  In the part of the decision which considered whether § 4.59 was ambiguous, the Court explained the role of the regulation in the context of other regulations which apply generally to disabilities of the musculoskeletal system.  "In that context, then, we read the final sentence of § 4.59 as explaining the kinds of test results that 'should' be obtained to permit an adjudicator to assess the effect of painful motion - range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances."  Correia, 28 Vet. App. at 165.  It is difficult to see how test results which merely indicate the presence or absence of pain would permit an adjudicator to assess the effect of pain on range of motion.  To do so effectively, it would be useful for the adjudicator to have the full results of each range of motion test - i.e., the range of motion, in degrees, of the relevant joint using each of the testing methods identified in the regulation.

The Correia opinion continues with analysis of the proper interpretation of § 4.59. This part of the Court's analysis indicates that the regulation should be read together with 38 C.F.R. §§ 4.40 and 4.45. The Court explained that, "[§ 4.40] states that it 'is essential' that an examination on which a disability rating is based 'adequately portray the anatomical damage and the functional loss' that occurs as a result of those elements.  Section 4.45 explains that 'the factors of [joint] disability reside in reductions of their normal excursion of movements in different planes."  Correia, 28 Vet. App. at 169 (internal short form citations and explanatory parenthetical omitted).  "Neither of those regulations, however, explains how that information should be obtained, except that § 4.40 refers to 'an examination,' but the Secretary has answered this question in § 4.59."  Id. 

If § 4.59 was intended to accomplish the purposes of § 4.45 - one of which is to assess "reductions in [the] normal excursion of movements [of the joint] in different planes" - the most reasonable reading of §4.59 requires the examiner to provide detailed range of motion test results, not merely an indication of whether or not pain was present.  The final sentence the Court's regulatory interpretation analysis supports this conclusion: "Consequently, we are left with the inescapable conclusion that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of §4.59."  Id. at 169-70.

Finally, the September 2017 VA examination report is inadequate because the examiner failed to indicate whether pain was present during passive range of motion testing.  According to the examiner, such testing could not be performed.  But her report fails to explain why the Veteran could not complete passive range of motion testing.  This conclusion is odd, in light of the Veteran's apparent ability to perform range of motion testing for both knees initially and again after repetitive use.  VA examiners are generally required to explain their determinations that requested medical information cannot be obtained.  Cf. Jones v. Shinseki, 23 Vet. App. 382 390 (2010); Sharp, 29 Vet. App. at 33.  Moreover, the Board's prior remand instructions specifically ordered that, if any of the requested tests could not be accomplished, the examiner should explain why.  

When an appeal is remanded, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To enforce its prior orders concerning the specific range of motion tests required by Correia, the Board must remand the case for a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since November 2017. 

2. Schedule a VA knee examination to ascertain the current severity of the Veteran's service-connected left knee disability.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the left knee disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's left and right knee and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, and the range of motion in the opposite, undamaged joint. The examiner's report should describe objective evidence of painful motion, if any, during each test.  IT IS NOT SUFFICIENT MERELY TO INDICATE WHETHER OR NOT PAIN WAS PRESENT DURING ONE OF THE REQUIRED RANGE OF MOTION TESTS. If any of these findings are not possible, please provide an explanation.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

3. The AOJ must ensure that the examination report requested above is in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






